HAWKINS, Presiding Judge.
The City of Paris in Lamar County, Texas, adopted an ordinance, Section 3 of which reads as follows:
“It shall hereafter be unlawful for any person to sell, barter, exchange, or offer for sale, barter or exchange, any character of property whatever on the Plaza or streets adjacent thereto. The Plaza may be used subject to regulation’ and control by the Mayor and Police Department for the purpose of parking vehicles, and in order to a,void confusion, congestion and interference with traffic, the Police Department may by proper marking designate space for parking purposes.”
A violation of the provision of said ordinance was made punishable by a fine of not less than five nor more than one hundred dollars.
Relator was prosecuted under a complaint which charged that she offered literature for sale upon the Plaza of the City of Paris. She was convicted and her punishment assessed at the maximum fine. She did not appeal to the County Courts as she may have done under authority of Art. 876 C. C. P. When taken into custody under a capias pro fine she applied for and obtained a writ of habeas corpus from the Judge of the District Court. After a hearing said judge remanded her to the custody of the City Marshal of the City of Paris. It is from this remanding order that she prosecutes an appeal.
Appellant attacks the validity of the judgment of conviction by asserting that the ordinance under which she was convicted is unconstitutional. If the ordinance is void on its face then this court has jurisdiction to so determine in this proceeding. Ex parte Slawson, 139 Tex. Cr. R. 607, 141 S. W. (2d) 609; Ex parte Spelce, 135 Texas Crim. Rep. 367, 119 S. W. (2d) 1037; Ex parte Adolf, 86 Tex. Cr. R. 13, 215 S. W. 222; Annotations to Art. 113, Vernon’s Tex. C. C. P., Vol. 1.
The section of the ordinance upon which the prosecution is based speaks for itself. It does no more than forbid the use of the Plaza by persons as a place to carry on the business of selling or trading property. The authority to enact such an ordinance seems clear. West, et al v. City of Waco, 294 S. W. 832; City of San Antonio, et al v. Walters, et al, 253 S. W. 544; City of Waco v. O’Neal, et al, 33 S. W. (2d) 205; Greene *595v. City of San Antonio, 178 S. W. 6; Ex parte Hogg, 156 S. W. 931; Wade v. Nunnelly, 46 S. W. 668; Ex parte Henson, 49 Tex. Cr. R. 177, 90 S. W. 874; 30 Tex. Jur., Sec. 71, p. 146.
We discover nothing in the terms of the ordinance which renders it unconstitutional.
It is the further contention of relator that if the ordinance is not invalid upon its face, then a wrong application has been made of such ordinance in the instant case, which is only another way of saying that the facts do not support the judgment of conviction. A limitation has been placed upon this court by statute in regard to the last question suggested, beyond which it cannot properly go.
Article 53 C. C. P. reads as follows: “The Court of Criminal Appeals shall have appellate jurisdiction co-extensive with the limits of the State in all criminal cases. This article shall not be so construed as to embrace any case which has been appealed from any inferior court to the county court or county court at law, in which the fine imposed by the county court or county court at law shall not exceed one hundred dollars.” The procedure here by habeas corpus and an appeal from the judgment therein if presented to secure a review of the facts would effect by indirect means that very thing which has been directly prohibited, and would entail upon this court the review of the facts in every case where a conviction might be had in a city or justice court and brought to this court by habeas corpus proceeding, when it was the clear intention of the statute to make the judgment in the county court in such cases final.
The decisions of this court have given effect to said Art. 53 C. C. P. See Ex parte Oliver, 3 Tex. Cr. App., where relator undertook to come — as does relator here — by habeas corpus direct from the city court. Griffin v. State, 5 Tex. Cr. App. 457; Ex parte Boland, 11 Tex. Cr. App. 159, in which Judge Winkler, writing for the court, said:
“There is a class of cases where the right of appeal ends with the County Court, however great the seeming hardship may be to the party interested. Among these cases may be classed criminal proceedings commenced before justices’ courts, mayors and recorders of incorporated cities and towns, and taken to the County Court by appeal or otherwise. In such cases the *596right to appeal further is limited by the Constitution and the laws. If a convicted defendant can bring himself within these constitutional and legal provisions, an appeal will lie to this court; if he cannot, then the judgment of the County Court is a finality, and he is without remedy, even by a resort to the writ of habeas corpus.”
Later on in the opinion he said further: “* * * it appearing that the County Court had jurisdiction of the person of defendant as well as of the matter in litigation, whatever defense he had it became his duty to submit it to that court and at that time; and if by the Constitution and the law he was not entitled to a further appeal he is without remedy; and the writ of habeas corpus cannot be invoked to relieve him from custody, he being confined on account of his failure to pay a pecuniary fine imposed against him on a regular trial before a court of competent jurisdiction.”
Ex parte Branch, 36, Tex. Cr. R. 384, 37 S. W. 421; Ex parte Cassens, 57 Tex. Cr. App. 377, 122 S. W. 888, (quoting from and citing with approval Ex parte Boland, (supra) ; Ex parte Cooks, 61 Tex. Cr. R. 449, 135 S. W. 139, in which it is said: “This court in a proceeding of this character is not authorized to go behind a judgment valid on its face on an allegation of irregularity rendered by a court of competent jurisdiction, or inquire into the facts as to whether or not the defendant, under the facts, ought to have been convicted.” Ex parte Dickerson, 30 Tex. Cr. R. 448, 17 S. W. 1076; Ex parte Kennedy, 128 Tex. Cr. R. 21, 78 S. W. (2d) 627, in which case the relator was convicted in the city court, appealed to the county court, was again convicted, and then came to this court on appeal from an order remanding him in habeas corpus proceedings. This court said:
“Whether the facts show him to be guilty of a violation of the provisions of the ordinance will not be inquired into, because to do so would be in opposition to article 53, C. C. P., and permit relator to do indirectly that which he cannot do directly, viz., under the guise of a habeas corpus proceeding, secure at the hands of this court a review of the facts as to whether relator violated the ordinance. Ex parte Kent, 49 Tex. Cr. R. 12, 90 S. W. 168; Ex parte Rogers, 83 Tex. Cr. R. 152, 201 S. W. 1157; Ex parte Drenner (Tex. Cr. App.) 67 S. W. (2d) 870; Ex parte Hernandez (Tex. Cr. App.) 71 S. W. (2d) 289; Ex parte Vaughan, 93 Tex. Cr. R. 112, 246 S. W. 373.” *597One of the most recent cases upon the subject with which this court has dealt is Ex parte Slawson, 139 Tex. Cr. R. 607, 141 S. W. (2d) 609. There the relator had been convicted in the justice court for disturbance of the peace. He appealed to the county court and was again convicted. He then secured a writ of habeas corpus from the district judge. Upon a hearing he was remanded, from which order he appealed to this court. Judge Graves, writing for the court said:
“It is evident that relator is attempting to make the writ of habeas corpus serve as an appeal to this court by means ot attacking * * *” the statute under which he was convicted. We declined to pass upon any question save the validity of the statute. So in the present case it is apparent that the relator here is attempting to seek a review by this court of the facts in her case under the guise of an attack upon the ordinance in question. It is clear from the authorities cited and the provisions of Art. 53 C. C. P. that we are without authority to do so. If some cases from this court may be found which seem to be in conflict with such holding they are out of harmony with said Art. 53 and the great number of cases construing said article. Either that, or the claimed conflict is more apparent than real.
If relator was dissatisfied with the judgment of the city court upon the facts she should have availed herself of an appeal to the county court. It is true that if she had been again convicted there and the fine was not more than one hundred dollars she would have been in no better position to secure a review of the facts here in a habeas corpus.
The judgment remanding relator is affirmed.